Order entered March 15, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01424-CV

             TEXAS DEPARTMENT OF TRANSPORTATION, Appellant

                                             V.

                                GLENDA REID, Appellee

                    On Appeal from the 382nd Judicial District Court
                                Rockwall County, Texas
                           Trial Court Cause No. 1-18-0104

                                         ORDER
      Before the Court is appellant’s March 14, 2019 motion for an extension of time to file a

reply brief. We GRANT the motion and extend the time to March 22, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE